GOODE, J.
Appellant was informed against for tearing down a rail fence belonging to Martha A. Lane and in which appellant had no interest. The prosecution was on section 1958 of the Revised Statutes of 1899. We are asked to hold the information bad because it purports to be founded on the affidavit of an informant but fails to follow the affidavit. The only difference between the two papers is as to the date of the offense, which is stated in the affidavit to have been November 21, 1902, and in the information December 21, 1902. The information refers to the affidavit as an attached paper and charges an offense based on the very act of the appellant complained of in the affidavit. The dis*202crepancy in the dates is no cause for quashing the information after verdict. R. S. 1899, sec. 2535. Any date within a year of the filing of the information would sustain a conviction.
The information is said to be fatally defective in failing to describe the land on which the fence stood. The offense was charged' in the language of the statute and is sufficient.
Judgment is affirmed.
All concur.